Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160520(62)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CITY OF STERLING HEIGHTS,                                                                            Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 160520                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 348800
                                                                     Macomb CC: 2017-000052-AS
  MACOMB INTERCEPTOR DRAIN DRAINAGE
  DISTRICT, COUNTY OF MACOMB, MACOMB
  COUNTY WASTEWATER DISPOSAL
  DISTRICT, CANDICE S. MILLER, BRIAN
  SANTO, ROB MIJAC, ANTHONY
  MARROCCO, and WILLIAM MISTEROVICH,
  LC No. 2017-000052-AS
              Defendants-Appellants.
  _______________________________________/
         On order of the Chief Justice, the stipulated motion of the parties to extend the time
  for defendants-appellants to file their reply is GRANTED. The reply will be accepted as
  timely filed if submitted on or before January 14, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 20, 2019

                                                                               Clerk